Exhibit 10.4

 

EXECUTION

 

AMENDMENT NO. 11
TO MASTER REPURCHASE AGREEMENT

 

Amendment No. 11, dated as of February 21, 2014 (this “Amendment”), among Credit
Suisse First Boston Mortgage Capital LLC (the “Buyer”), PennyMac Holdings, LLC
(“PennyMac Holdings”), PennyMac Operating Partnership, L.P., in its capacity as
a seller (“POP” and together with PennyMac Holdings, the “Sellers”) and PennyMac
Mortgage Investment Trust and PennyMac Operating Partnership, L.P. (each, a
“Guarantor” and collectively, the “Guarantors”).

 

RECITALS

 

The Buyer, the Sellers and the Guarantors are parties to that certain Master
Repurchase Agreement, dated as of March 29, 2012 (as amended by Amendment No. 1,
dated as of July 25, 2012, Amendment No. 2, dated as of September 26, 2012,
Amendment No. 3, dated as of October 29, 2012, Amendment No. 4, dated as of
June 1, 2013, Amendment No. 5, dated as of August 29, 2013, Amendment No. 6,
dated as of September 27, 2013, Amendment No. 7, dated as of October 1, 2013,
Amendment No. 8, dated as of December 27, 2013, Amendment No. 9, dated as of
December 31, 2013, and Amendment No. 10, dated as of January 10, 2014, the
“Existing Repurchase Agreement”; and as further amended by this Amendment, the
“Repurchase Agreement”).  The Guarantors are parties to that certain Guaranty
(the “Guaranty”), dated as of March 29, 2012, as the same may be further amended
from time to time, by the Guarantors in favor of Buyer.  Capitalized terms used
but not otherwise defined herein shall have the meanings given to them in the
Existing Repurchase Agreement and Guaranty, as applicable.

 

The Buyer, the Sellers and the Guarantors have agreed, subject to the terms and
conditions of this Amendment, that the Existing Repurchase Agreement be amended
to reflect certain agreed upon revisions to the terms of the Existing Repurchase
Agreement.  As a condition precedent to amending the Existing Repurchase
Agreement, the Buyer has required the Guarantors to ratify and affirm the
Guaranty on the date hereof.

 

Accordingly, the Buyer, the Sellers and the Guarantors hereby agree, in
consideration of the mutual promises and mutual obligations set forth herein,
that the Existing Repurchase Agreement is hereby amended as follows:

 

SECTION 1.                            Definitions.  Section 2 of the Existing
Repurchase Agreement is hereby amended by deleting the definition of “Maximum
Combined Aggregate Purchase Price” in its entirety and replacing it with the
following:

 

“Maximum Combined Aggregate Purchase Price” means FOUR HUNDRED MILLION DOLLARS
($400,000,000).

 

SECTION 2.                            Commitment Fee.  For the avoidance of
doubt, Sellers shall pay to Buyer the Commitment Fee calculated based upon the
definition of Maximum Combined Aggregate Purchase Price as amended herein.

 

1

--------------------------------------------------------------------------------


 

SECTION 3.                            Conditions Precedent.  This Amendment
shall become effective as of the date hereof (the “Amendment Effective Date”),
subject to the satisfaction of the following conditions precedent:

 

3.1                               Delivered Documents.  On the Amendment
Effective Date, the Buyer shall have received the following documents, each of
which shall be satisfactory to the Buyer in form and substance:

 

(a)                                 this Amendment, executed and delivered by
duly authorized officers of the Buyer, the Sellers and the Guarantors;

 

(b)                                 Amendment No. 6 to that certain Pricing Side
Letter, dated as of the date hereof, executed and delivered by duly authorized
officers of the Buyer, the Sellers and the Guarantors; and

 

(c)                                  such other documents as the Buyer or
counsel to the Buyer may reasonably request.

 

SECTION 4.                            Representations and Warranties.  Each
Seller hereby represents and warrants to the Buyer that it is in compliance with
all the terms and provisions set forth in the Existing Repurchase Agreement on
its part to be observed or performed, and that no Event of Default has occurred
and is continuing, and hereby confirms and reaffirms the representations and
warranties contained in Section 13 of the Existing Repurchase Agreement.

 

SECTION 5.                            Limited Effect.  Except as expressly
amended and modified by this Amendment, the Existing Repurchase Agreement shall
continue to be, and shall remain, in full force and effect in accordance with
its terms.

 

SECTION 6.                            Counterparts.  This Amendment may be
executed by each of the parties hereto on any number of separate counterparts,
each of which shall be an original and all of which taken together shall
constitute one and the same instrument.

 

SECTION 7.                            Severability. Each provision and agreement
herein shall be treated as separate and independent from any other provision or
agreement herein and shall be enforceable notwithstanding the unenforceability
of any such other provision or agreement.

 

SECTION 8.                         GOVERNING LAW.  THIS AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REFERENCE TO THE CHOICE OF LAW PROVISIONS THEREOF.

 

SECTION 9.                            Reaffirmation of Guaranty.  The Guarantors
hereby ratify and affirm all of the terms, covenants, conditions and obligations
of the Guaranty and acknowledge and agree that the term “Obligations” as used in
the Guaranty shall apply to all of the Obligations of Sellers to Buyer under the
Repurchase Agreement, as amended hereby.

 

[Remainder of page intentionally left blank]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

 

Credit Suisse First Boston Mortgage Capital LLC, as Buyer

 

 

 

 

 

 

 

By:

/s/ Adam Loskove

 

 

Name: Adam Loskove

 

 

Title: Vice President

 

 

 

 

 

 

 

PennyMac Holdings, LLC, as Seller

 

 

 

 

 

 

 

By:

/s/ Pamela Marsh

 

 

Name: Pamela Marsh

 

 

Title: Executive Vice President, Treasurer

 

 

 

 

 

 

 

PennyMac Mortgage Investment Trust, as Guarantor

 

 

 

 

 

 

 

By:

/s/ Pamela Marsh

 

 

Name: Pamela Marsh

 

 

Title: Executive Vice President, Treasurer

 

 

 

 

 

 

 

PennyMac Operating Partnership, L.P., as Seller and Guarantor

 

 

 

 

By:

PennyMac GP OP, Inc., its General Partner

 

 

 

 

 

 

 

By:

/s/ Pamela Marsh

 

 

Name: Pamela Marsh

 

 

Title: Executive Vice President, Treasurer

 

Signature Page to Amendment No. 11 to Master Repurchase Agreement

 

--------------------------------------------------------------------------------